Order, Family Court, Bronx County (Jennifer Burtt, Ct. Atty. Ref.), entered on or about January 31, 2014, which, after a hearing, denied petitioner father’s petition for joint custody, and granted respondent mother’s petition for sole custody and her request to relocate with the child to the State of Georgia, unanimously affirmed, without costs.
The court properly determined that awarding the mother sole custody and granting her request to relocate with the child to Georgia was in the child’s best interests, based on its consideration of the relevant factors (Matter of Tropea v Tropea, 87 NY2d 727, 740-741 [1996]).
Concur — Tom, J.P., Renwick, Moskowitz, Manzanet-Daniels and Feinman, JJ.